Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered March 4, 1985, convicting him of attempted murder in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant pleaded guilty with the understanding that he would receive the sentence thereafter actually imposed (see, People v Kazepis, 101 AD2d 816). Moreover, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Mollen, P. J., Brown, Weinstein, Eiber and Harwood, JJ., concur.